           2:19-cv-02005-CSB-EIL # 20                 Page 1 of 3                                              E-FILED
54-54                                                                        Thursday, 31 October, 2019 07:55:05 AM
DPW/slc                                                                                 Clerk, U.S. District Court, ILCD

                                 IN THE UNITED STATES DISTRICT COURT
                                     CENTRAL DISTRICT OF ILLINOIS

BARBARA SWITZER,                                      )
                                                      )
          Plaintiff,                                  )
                                                      )
          vs.                                         )       Court No        19-2005
                                                      )
DILLMAN EYE CARE ASSOCIATES and                       )
DR. DAVID DILLMAN,                                    )
                                                      )
          Defendants.                                 )

                               PROPOSED AMENDED DISCOVERY PLAN

          Counsel for the Plaintiff, BARBARA SWITZER, and counsel for the Defendants, DILLMAN

EYE CARE ASSOCIATES and DR. DAVID DILLMAN, having conferred by telephone on October 30,

2019, for the purpose of formulating a proposed amended discovery schedule for consideration

by the Court, hereby submit the following agreed deadlines for the Court’s consideration:

          1.       Depositions of Dr. Dillman and Plaintiff’s treating physicians shall be completed

by February 28, 2020.

          2.       Plaintiff   shall     disclose     experts       and    provide    expert   reports    by

March 31, 2020. Plaintiff shall make any such experts available for deposition by

April 30, 2020.

          3.       Defendant     shall     disclose       experts    and    provide   expert    reports   by

July 31, 2020. Defendant shall make any such experts available for deposition by August 31,

2020.

          4.       All discovery, including deposition of experts, is to be completed by

September 30, 2020.




                                                          1
       2:19-cv-02005-CSB-EIL # 20       Page 2 of 3



      5.     The    deadline    for   filing        case   dispositive   motions     shall   be

October 31, 2020.

BARBARA SWITZER, Plaintiff                         DILLMAN EYE CARE ASSOCIATES and DR.
                                                   DAVID DILLMAN, Defendants
BY: /s/ Robert A. Montgomery_____
Robert A. Montgomery                               BY:_/s/ Daniel P. Wurl________
Law Offices of Robert A. Montgomery                Daniel P. Wurl, ARDC #: 6282157
161 North Clark Street, Suite 3050                 HEYL, ROYSTER, VOELKER & ALLEN
Chicago, IL 60601                                  301 N. Neil Street, Suite 505
Phone: 219/218-7222                                Champaign, IL 61820
Fax: 312/605-8808                                  Telephone 217.344.0060
Email: rm@rmontlaw.com                             Facsimile 217.344.9295
                                                   E-Mail: dwurl@heylroyster.com




                                               2
        2:19-cv-02005-CSB-EIL # 20        Page 3 of 3



                     CERTIFICATE OF FILING AND PROOF OF SERVICE

I hereby certify that on October 31, 2019, I electronically filed the foregoing PROPOSED
AMENDED DISCOVERY PLAN with the Clerk of the Court using the CM/ECF system, which will
send notification to:

Robert A. Montgomery
Law Offices of Robert A. Montgomery
161 North Clark Street, Suite 3050
Chicago, IL 60601
Email: rm@rmontlaw.com

I also hereby certify that I have mailed by United States Postal Service the above-referenced
document to the following non-CM/ECF participant:

None.

                                          BY: /s/ Daniel P. Wurl

Heyl, Royster, Voelker & Allen, PC
301 North Neil Street, Suite 505
P.O. Box 1190
Champaign, IL 61824-1190
Phone: 217.344.0060
Primary e-service: urbecf@heylroyster.com
Secondary e-service #1: dwurl@heylroyster.com
Secondary e-service #2: schalmers@heylroyster.com


37126499_1




                                             3
